DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gamma camera support structure as recited in claim 1, the camera support structure being supported by the patient support pallet as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 219 in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US20040076262, hereafter “Shao”).
Regarding claim 1, Shao teaches a medical imaging arrangement comprising:
an x-ray source (36, also see [0026]);
an x-ray detector (38, also see [0026]);
an x-ray c-arm (32, also see [0026]);
a gamma camera (24, 50, also see [0024], [0031]);
a gamma camera support structure (52, also see [0034]);
wherein the x-ray source is attached to a first portion of the x-ray c-arm (see 36 on 32 in FIG. 1) and the x-ray detector is attached to a second portion of the x-ray c-arm (see 38 on 32 in FIG. 1) for measuring x-ray transmission along a path between the x-ray source and the x-ray detector (see path depicted as vertical lines from 36 to 38 in FIG. 1); and
wherein the gamma camera is movable along a linear trajectory defined by the gamma camera support structure (see linear trajectory as depicted as horizontal arrow at the base of 52 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the first medical imaging arrangement with the trajectory which the path which intersects between the x-ray source and the x-ray detector such that the gamma camera can be positioned in the path between the x-ray source and the x-ray detector as disclosed by Shao in order for the subject to be imaged can be irradiated in desired directions and from desired positions to satisfy the principles of the invention for locating and targeting a particular ROI ([0055]).
Regarding claim 2, Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses further comprising an x-ray c-arm support (see carriage support 240 in FIG. 4, [0055]);
wherein the x-ray c-arm is mounted to the x-ray c-arm support for at least one of translation* of the x-ray c-arm ([0055] 240 is displaceable in the longitudinal direction).
*In accordance with the claim construction, this limitation has been interpreted in the alternate to require only one of translation or rotation, not both.
Regarding claim 3, Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the x-ray c-arm support and the gamma camera support structure are held in fixed mechanical relation to one another ([0026], [0039] x-ray system components are positioned within coordinate system 100 so that the nuclear camera system is positioned relative to other components of the diagnostic imaging system including the x-ray components, the identifiable placement of the x-ray and nuclear imaging systems within the known coordinate system so that movement of either imaging system is fixed in relation with one another within the defined geometry of known coordinate system).
Regarding claim 4, Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the gamma camera support structure and the x-ray c-arm are independently movable with respect to one another ([0029], [0034], [0035] see movable separate/independent bases 34 and 54 in FIG. 1, which each correspond to the x-ray imaging subsystem and the nuclear imaging subsystem, respectively).
Regarding claim 5, Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses further comprising a patient support pallet (30 in FIG. 1);
wherein the patient support pallet is translatable along a longitudinal axis that passes lengthwise through the patient support pallet (see horizontal arrow in the longitudinal direction of patient support in FIG. 1); and
wherein the path between the x-ray source and the x-ray detector is arranged transversely with respect to the longitudinal axis (see x-ray irradiation path in the desired 
Regarding claim 6, Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the trajectory and the longitudinal axis are mutually parallel (Abstract discloses that the x-ray subsystem is positionable around the subject support 30, [0054] where images are obtained by the gamma camera moves through the gamma camera trajectory parallel  to the length/longitudinal axis of the subject, as the subject is longitudinally extending through the examination regions of the x-ray imaging subsystem).
Regarding claim 7, Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the gamma camera is translatable with respect to the patient support pallet (see horizontal arrow on nuclear camera base 54 in FIG. 1 is in the translation direction with respect to the patient on support 30).
Regarding claim 9, Shao substantially discloses all the limitations of the claimed invention, specifically, Shao discloses wherein the trajectory is comprised within a plane that transversely intersects the longitudinal axis (see directional vertical arrow next to pinhole collimator 56 of the nuclear/gamma imaging subsystem 24 in FIG. 1 which images transversely through the longitudinal axis of the patient support 30).
Regarding claim 12, Shao substantially discloses all the limitations of the claimed invention, specifically Shao discloses wherein the trajectory intersects the path between the x-ray source and the x-ray detector at a point that is closer to the x-ray source than to the x-ray detector (see FIG. 1 where the x-ray source and the nuclear gamma camera are both positionable in the elevation direction so that it would be obvious to 1 of skill in the art to elevate the position 
Regarding claim 13, Shao substantially discloses all the limitations of the claimed invention, specifically Shao discloses wherein the x-ray c-arm is configured for rotation about an x-ray c-arm axis ([0029] position actuators 46 a in FIGS. 1 controllably move all components of the x-ray subsystem 22 [0027] including the rotating and anode x-ray tube, as directed by the operator [0031] for the detection of the incident radiation) and wherein the x-ray c-arm axis and the longitudinal axis are mutually parallel ([0055] the c-arm on which the x-ray subsystem components are attached is displaceable mutually parallel to longitudinal direction of the patient support pallet).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shao, as applied to claims 1 and 5 above, in view of Keppel et al. (US20080086059, hereafter “Keppel”).
Regarding claim 8, Shao substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the gamma camera support structure is supported by the patient support pallet.
However, in the same field of endeavor, Keppel teaches wherein the gamma camera support structure is supported by the patient support pallet ([0061] FIG. 1 shows gamma camera mounted on a biopsy table supporting the patient).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the Shao with the taught by Keppel in order to allow the gamma camera to be rotated out of any obstructing position during acquisition of the x-ray .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shao, as applied to claims 1 and 9 above, in view of De Jong (US20150320375, disclosed in the applicant’s IDS).
Regarding claim 10, Shao substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the trajectory includes an arc of rotation.
However, in the same field of endeavor, De Jong teaches wherein the trajectory includes an arc of rotation ([0069] the gamma cameras are mounted on the C-arm in a translatable motion [0112] that is in lateral direction in relation to the patient support pallet/table as the [0113], [0114] the support structure allows to rotate the C-arm in an arc of rotation as indicated with arrow A in FIG. 1 over the translation/horizontal axis indicated by arrow B in FIG. 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the imaging system arrangement disclosed by Shao with the trajectory including an arc of rotation as taught by De Jong in order to provide a distance adjustment for each camera having its own field of view and the fields of view overlapping having variation partly in a focus volume F that is intersected by the x-ray beam ([0135] & [0140] of De Jong). 
Regarding claim 11, Shao, view of De Jong, substantially discloses all the limitations of the claimed invention, specifically, De Jong discloses further comprising a gamma camera c-arm ([0111], [0112] the intermediate segment of the nuclear gamma camera C-arm is an arctuate segment of uniform radius);
wherein the gamma camera is attached to the gamma camera c-arm ([0118], FIGs. 1-4 
wherein the arc of rotation is defined by a movement of the gamma camera along the gamma camera c-arm ([0113] gamma camera is moved as vis the C-arm to which the gamma camera is mounted, as the C-arm which slides in a rotational motion in the arc defined by arrow A in FIG. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793